Citation Nr: 1103040	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-21 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a heart disorder (claimed 
as a residual of rheumatic fever).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran served on active duty from March 1956 to July 1956, 
and again from December 1956 to December 1960.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the Veteran's claim for service connection 
for residuals of rheumatic fever with heart murmur.  

In December 2008, the Veteran testified at a videoconference 
hearing at the Muskogee RO before the undersigned Veterans Law 
Judge (VLJ).  A transcript of that hearing is of record and is 
associated with the claims folder.  

The matter was most recently remanded in August 2010 wherein the 
RO or the Appeals Management Center (AMC) was instructed to have 
the Veteran examined with an opinion obtained on the etiology of 
the Veteran's claimed heart disorder.  Unfortunately, the appeal 
is again Remanded to the RO via AMC, in Washington, DC.  VA will 
notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 
38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).  


REMAND

The Veteran seeks service connection for a heart disorder, which 
he contends is the result of rheumatic fever he developed in 
service.  

An August 2010 Board remand requested that the Veteran undergo a 
VA examination.  The Board remand asked for a review of the 
record, and that the examiner provide an opinion as to whether it 
is at least as likely as not that the Veteran's claimed heart 
disorder had its initial onset during or as a result of military 
service.  The examiner was asked to make specific reference to 
the Veteran's in-service (May 1956) diagnosis of rheumatic fever 
along with the amended diagnosis of cellulitis without 
lymphangitis, the September 2007 diagnosis of grade I systolic 
ejection murmur, and his reported history of suffering from 
cardiac symptomatology since service.  The opinion was to include 
supporting rationale.  

The Veteran underwent a VA examination in September 2010.  The 
examiner stated that he had reviewed the claims file.  His 
findings do not support this statement.  For example, the 
examiner stated that the Veteran did not have a cardiac history 
such as myocardial infarction and angina.  A review of the record 
shows the opposite.  The examiner also stated that the Veteran 
did not have a history of rheumatic fever.   However, as 
discussed in its previous remands, there is an outstanding 
question as to whether the Veteran experienced rheumatic fever in 
service and, if so, whether was a relationship between the 
illness and his present heart problems.

Further, and even more troubling, the examiner's opinion is 
deficient.  After providing a diagnosis of coronary artery 
disease, the examiner stated that he was unable to resolve the 
issue without resorting to mere speculation.  He related that the 
Veteran's other risk factors play a role in his coronary artery 
disease to include past tobacco use, age, obesity, and family 
history of coronary artery disease.  The examiner did not 
discuss/reference the Veteran's in-service diagnosis of rheumatic 
fever that was later changed to cellulitis without lymphangitis, 
his September 2007 diagnosis of a grade I systolic ejection 
murmur, or his history of experiencing cardiac symptomatology 
since service.  

Moreover, the examiner's statement does not indicate what role 
these other risk factors played in the examiner's inability to 
give an opinion.  He stated that age played a factor, but he did 
not discuss whether he was speaking of the Veteran's present age, 
his age when he was diagnosed with coronary artery disease 
(1991), his age when the ejection murmur was noted (1997), or 
while in service.  He stated that obesity played a factor, but he 
did not relate at what period he believed the Veteran was obese.  
The same date as the Veteran underwent his September 2010 VA 
examination for this claim, he was seen by another VA examiner, 
who indicated, in pertinent part, that the Veteran was losing 
more weight and he was open to discussing alternative nutritional 
intake.  Finally, he failed to explain how these other risk 
factor prevented him from forming the requested medical opinion.

The United States Court of Appeals for Veterans Claims (Court) 
has held that a medical examination report must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 
120, 124 (2007) ("[A]medical opinion ... must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions.").  Indeed, in Dalton v. Nicholson 21 
Vet. App. 23, 40 (2007), the Court held that an examination was 
inadequate where the examiner did not comment on the Veteran's 
report of in-service injury but relied on the service medical 
records to provide a negative opinion.  The September 2010 
examination report is therefore deemed inadequate for rating 
purposes.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited handling is 
requested.)

1.  The RO should return the claims file to 
the examiner who conducted the September 
2010 examination.  If that examiner is no 
longer available, another physical 
examination should be conducted.  The 
claims file should be made available for 
review, and the examination report should 
reflect that such review occurred.  

In either instance, the examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's claimed heart 
disorder had its initial onset during or as 
a result of his military service.  The 
examiner must the discuss the relevance, if 
any, of the May 1956 diagnosis of rheumatic 
fever along with the amended diagnosis of 
cellulitis without lymphangitis and the 
September 2007 diagnosis of grade I 
systolic ejection murmur.  
Consideration/reference should also be to 
the Veteran's reported history of suffering 
from a cardiac symptomatology since 
service.  He should address these 
conditions in connection with his/her 
opinion.  

A rationale for any opinion advanced should 
be provided.  If an opinion cannot be 
formed without resorting to mere 
speculation, the examiner should so state 
and provide reasons for such a conclusion.  
If warranted, the examiner should explain 
how and why the Veteran's other risk 
factors prevent him/her from furnishing the 
requested opinion.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated.  
The Veteran and his representative should 
then be issued a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

